      Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 1 of 10

     OR\G\NAL
Approved:   --1.~--+~~~~~~~~~~~~~~~~~~­
            JUQB GUTWILLIG
            Assistant United States Attorney

Before:     HONORABLE KEVIN N. FOX
            United States Magistrate Judge
            Southern District of New York

 -----------------------------------·X
                                                  18 M. :,f!u  .... &.            111
                                            SEALED COMPLAINT
UNITED STATES OF AMERICA
                                            Violations of 18 U.S.C.
                  - v.   -                  § § 19 51 , 9 2 4 ( c ) ( 1 ) , and
                                            2
DAVID HOLLAND
     a/k/a "David Black"                    COUNTY OF OFFENSE:
     a/k/a "Shysty"                         NEW YORK
     a/k/a "Donelle Holland"

                   Defendant.
 ----------------------------------- x


SOUTHERN DISTRICT OF NEW YORK, ss.:

     WILLIAM J. PUSKAS, being duly sworn, deposes and says that
he is a Task Force Officer with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (the "ATF") and the New York City Policy
Department ("NYPD") Joint Robbery Task Force (the "Sparta Task
Force"):

                              COUNT ONE
               (Conspiracy to Commit Hobbs Act Robbery)

     1.   On or about August 23, 2018, in the Southern District
of New York and elsewhere, DAVID HOLLAND, the defendant, and
others known and unknown, knowingly did combine, conspire,
confederate, and agree together and with each other to commit
robbery, as that term is defined in Title 18, United States
Code, Section 1951(b) (1), and would and did thereby obstruct,
delay, and affect commerce and the movement of articles and
commodities in commerce, as that term is defined in Title 18,
United States Code, Section 1951(b) (3), to wit HOLLAND and
others known and unknown agreed to commit an armed robbery of a
deli located in New York, New York.

            (Title 18, United States Code, Section 1951.)
     Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 2 of 10




                              COUNT TWO
                         (Hobbs Act Robbery)

      2.  On or about August 23, 2018, in the Southern District
of New York and elsewhere, DAVID HOLLAND, the defendant,
knowingly did commit robbery, as that term is defined in Title
18, United States Code, Section 1951(b) (1), and did thereby
obstruct, delay and affect commerce and the movement of articles
and commodities in commerce, as that term is defined in Title
18, United States Code, Section 1951(b) (3), to wit, HOLLAND
committed an armed robbery of a deli located in New York, New
York.

     (Title 18, United States Code, Sections 1951(a) and 2.)

                             COUNT THREE
                         (Hobbs Act Robbery)

     3.   On or about September 14, 2018, in the Southern
District of New York and elsewhere, DAVID HOLLAND, the
defendant, knowingly did commit robbery, as that term is defined
in Title 18, United States Code, Section 1951(b) (1), and did
thereby obstruct, delay and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951(b) (3), to wit,
HOLLAND committed an armed robbery of a fruit stand located in
New York, New York.

     (Title 18, United States Code, Sections 1951(a) and 2.)

                             COUNT FOUR
                         (Hobbs Act Robbery)

     4.   On or about September 21, 2018, in the Southern
District of New York and elsewhere, DAVID HOLLAND, the
defendant, knowingly did commit robbery, as that term is defined
in Title 18, United States Code, Section 1951(b) (1), and did
thereby obstruct, delay and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951(b) (3), to wit,
HOLLAND committed an armed robbery of a fruit stand located in
New York, New York.

     (Title 18, United States Code, Sections 1951(a) and 2.)




                                   2
      Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 3 of 10



                              COUNT FIVE
                          (Hobbs Act Robbery)

     5.   On or about October 12, 2018, in the Southern District
of New York and elsewhere, DAVID HOLLAND, the defendant,
knowingly did commit robbery, as that term is defined in Title
18, United States Code, Section 195l(b) (1), and did thereby
obstruct, delay and affect commerce and the movement of articles
and commodities in commerce, as that term is defined in Title
18, United States Code, Section 195l(b) (3), to wit, on or about
October 12, 2018, HOLLAND committed an armed robbery of a deli
located in New York, New York.

     (Title 18, United States Code, Sections 195l(a) and 2.)

                              COUNT SIX
                    (Attempted Hobbs Act Robbery)

     6.   On or about October 19, 2018, in the Southern District
of New York, DAVID HOLLAND, the defendant, knowingly did attempt
to commit robbery, as that term is defined in Title 18, United
States Code, Section 195l(b) (1), and did thereby obstruct, delay
and affect commerce and the movement of articles and commodities
in commerce, as that term is defined in Title 18, United States
Code, Section 195l(b) (3), to wit, on or about October 19, 2018,
HOLLAND attempted to commit an armed robbery of a deli located
in Manhattan.

     (Title 18, United States Code, Sections 195l(a) and 2.)

                           COUNT SEVEN
     (Use of a Firearm in Connection with Attempted Robbery)

      7.  On or about October 19, 2018, in the Southern District
of New York, DAVID HOLLAND, the defendant, during and in
relation to a crime of violence for which he may be prosecuted
in a court of the United States, namely, the robbery charged in
Count Six of this Complaint, knowingly did use and carry a
firearm, and in furtherance of such offense, knowingly did aid
and abet the use, carrying, and possession of a firearm, which
was brandished during the robbery charged in Count Six of this
Complaint.

 (Title 18, United States Code, Section 924 (c) (1) (A) (ii) and 2.)




                                    3
     Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 4 of 10



     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     8.   I have been a Special Agent with the Sparta Task Force
for approximately three years.  I have participated in
investigations for robberies and related offenses, and have made
and participated in arrests of individuals who have committed
such offenses.

     9.   The information contained in this Complaint is based
upon my personal knowledge, as well as information obtained
during this investigation, directly or indirectly, from other
sources, including, but not limited to conversations with other
law enforcement officers, review of video surveillance footage,
review of photographs, and review of reports. Because this
Complaint is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions and statements
of and conversations with others are reported herein, they are
reported in substance and in part. Where figures, calculations,
and dates are set forth herein, they are approximate, unless
stated otherwise.

                               Overview

     10. As set forth in greater detail below, the Sparta Task
Force is investigating five robberies that have occurred in
Manhattan between in or about August 2018 and in or about
October 2018 (the "Robberies"). Based on my involvement in this
investigation, my review of law enforcement reports, and my
review of surveillance videos and photographs, I have learned
that in each of the Robberies, a black male perpetrator entered
commercial establishments in Manhattan and stole, or attempted
to steal, United States currency from these businesses and/or
their employees.   In each of the Robberies, the perpetrator
carried and brandished a silver firearm, and wore, among other
articles of clothing, a wig and sunglasses to hide his identity.
A second black male perpetrator participated in at least one of
the robberies, see infra ~~ 12, 13.

     11.  From my review of publicly available materials, as
well as my training and expertise as a Special Agent with the
Sparta Task Force, I know that the goods and funds exchanged at
each of the locations of each robbery traveled in interstate
commerce.



                                   4
     Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 5 of 10



                          The Investigation

             The August 23,   2018 Robbery ("Robbery-1")

     12. Based on my conversations with law enforcement
officials who have spoken with an employee of a deli located at
or about 1469 5th Avenue (the "5th Avenue Deli") ("Victim-1"),
as well as my review of surveillance footage, I have learned the
following, in substance and in part:

     13. On or about August 23, 2018, at approximately 4:10
a.m., an individual who was later identified as DAVID HOLLAND,
the defendant, see infra ~~ 18-20, and an unidentified co-
conspirator ("CC-l")entered the deli.

       a.    HOLLAND displayed what appeared to be a silver
             firearm, while CC-1 removed $1,000 in United States
             currency from the cash register and stole from
             Victim-1 his cellphone, cigarettes, and a Toyota car
             key.

       b.    HOLLAND wore a wig, a red hooded sweatshirt, and
             white gloves during Robbery-1.

            The September 14,   2018 Robbery ("Robbery-2")

     14. Based on my conversation with law enforcement
officials who have spoken with an employee of a fruit stand
located at or about 34 West 136th Street (the "Fruit Stand")
("Victim-2"), as well as my review of surveillance footage, I
have learned the following, in substance and in part:

       a.    On or about September 14, 2018, at approximately
             4:30 a.m., an individual who was later identified as
             DAVID HOLLAND, the defendant, see infra ~~ 18-20,
             entered the fruit stand.

       b.    HOLLAND displayed what appeared to be a silver
             firearm, stated to Victim-2 in substance and in part
             "Give me your money and empty your pockets," and
             proceeded to steal from Victim-2 approximately $400
             in business proceeds and Victim-2's his cellphone.

       c.    Victim-2 stated to law enforcement officers in
             substance and in part that, during Robbery-2,
             HOLLAND wore a "maroon" sweatshirt or jogging jacket
             and was "masked."


                                   5
     Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 6 of 10




            The September 21,   2018 Robbery ( "Robbery-3")

     15. Based on my conversations with law enforcement
officials who have spoken with an employee of a fruit stand
located at or about 34 West 136th Street (the "Fruit Stand")
("Victim-3"), as well as my review of surveillance footage, I
have learned the following, in substance and in part:

       a.    On or about September 21, 2018, at approximately
             5:35 a.m., an individual who was later identified as
             HOLLAND, the defendant, see infra ~~ 18-20, entered
             the fruit stand.

       b.     HOLLAND displayed what appeared to be a silver
              firearm and proceeded to steal from Victim-3
              approximately $200 in business proceeds and Victim-
              3' s cellphone.

       c.     Victim-3 stated to law enforcement officers that,
              during Robbery-3, HOLLAND wore a wig, a "maroon"
              sweatshirt or jogging jacket, and blue jeans.

             The October 12,    2018 Robbery ( "Robbery-4")

     16. Based on my conversations with law enforcement
officials who have spoken with an employee of a deli located at
or about 1469 5th Avenue (the "5th Avenue Deli") ("Victim-4"),
as well as my review of surveillance footage, I have learned the
following, in substance and in part:

       a.     On or about October 12, 2018, at approximately 6:20
              a.m., an individual who was later identified as
              DAVID HOLLAND, the defendant, see infra ~~ 18-20,
              entered the deli.

       b.     HOLLAND displayed what appeared to be a silver
              firearm, stated to Victim-4 in substance and in part
              "Give me the money or I'll blow your fucking head
              off," and proceeded to steal from the cash register
              of the business approximately $2,700, Victim-4's
              cellphone, and cigarettes.

       c.     HOLLAND wore a wig, a red hooded sweatshirt, white
              gloves, green shoes, and blue jeans during Robbery-
              4.



                                    6
      Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 7 of 10



      The October 19,    2018 Attempted Robbery ( "Robbery-5")

     17. Based on my conversations with law enforcement
officials who have spoken with an employee of a deli located at
or about 1469 5th Avenue (the "5th Avenue Deli") ( "Victim-5"),
as well as my review of surveillance footage, I have learned the
following, in substance and in part:

       a.    On or about October 19, 2018, at approximately 6:25
             a.m., an individual who was later identified as
             DAVID HOLLAND, the defendant, see infra ~~ 18-20,
             entered the deli.

       b.    HOLLAND displayed what appeared to be a silver
             firearm, and stated to Victim-5 in substance and in
             part "Give me the money in the register." HOLLAND
             then struck Victim-5 in the head with the firearm.
             A struggle ensued between HOLLAND and Victim-5.

       c.    HOLLAND wore a wig, a red hooded sweatshirt, white
             gloves, green shoes, and blue jeans during Robbery-
             5.

       d.    HOLLAND left behind the wig and glasses, as well as
             a cellphone.

       e.    Victim-5 was transported to Harlem Hospital and was
             treated for head trauma.

                      Identification of HOLLAND

     18. Based on my participation in the investigation of the
Robberies, review of surveillance videos, conversations with
other law enforcement officers, I have learned the following in
substance and in part, among other things:

       a.    As described above, HOLLAND left a cellphone (the
             "Abandoned Cellphone") at the site of Robbery-5, see
             supra ~ 17. The Abandoned Phone contains, among
             other things, photographs of three guns, including a
             silver revolver, which resembles the profile of the
             firearm used by the perpetrator in the commission of
             the Robberies.

       b.    The Abandoned Cellphone also contains text messages
             identifying the Abandoned Cellphone as HOLLAND'S,
             including:

                                    7
     Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 8 of 10




              i.   On or about July 17, 2018, a text sent from the
                   Abandoned Cellphone read:  "This David call me".

             ii.   On or about October 12, 2018, the day that
                   Robbery-4 occurred, at approximately 3:07 p.m.,
                   the Abandoned Cellphone received a text that read
                   "My screen I can't see" and responds "Shysty," an
                   alias used by HOLLAND.

            iii.   The Abandoned Cellphone also sent and received
                   emails using the email address
                   shystytt@gmail.com." That email address is
                   registered to "David Black," an alias for
                   HOLLAND.

       c.      The Abandoned Cellphone further contains, among
               other things, references to a second cellphone (the
               "Personal Cellphone"), including (1) a text message
               sent from the Abandoned Cellphone on or about August
               27, 2018, approximately four days after Robbery-1,
               that read "Call me on my 3478222527" and (2) a text
               message sent from the Abandoned Cellphone on or
               about October 17, 2018, two days before Robbery-5,
               that read "Call my real number".  The cellphone
               referenced on the Abandoned Cellphone is registered
               to HOLLAND.

              The Cell-Site Data and Surveillance Video

     19. HOLLAND was arrested by NYPD officers on or about
November 3, 2018, for possession of crack cocaine (the "November
2018 Arrest") near a particular address located on or about
137th Street in Manhattan, New York (the "137th Street
Address"), where an individual resides who, based on statements
that individual has made to law enforcement officers, I believe
to be HOLLAND's significant other. Based on information
available to law enforcement, HOLLAND is believed to reside at a
particular address located on or about 132nd Street in New York,
New York. Both residences are located approximately one mile
from both the 5th Avenue Deli and the Fruit Stand.

     20.  Based on my review of cellphone location data obtained
pursuant to a Court order related to the Abandoned Cellphone and
the Personal Cellphone, I have learned the following, in
substance and in part:



                                    8
Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 9 of 10



 a.    The Personal Cellphone appeared to be within a few
       block radius of the location of Robbery-1 around the
       approximate time of Robbery-1.

 b.    The Personal Cellphone appeared to be within a one
       block radius of Robbery-2 at the approximate time of
       Robbery-2.

  c.   The Personal Cellphone appeared to be within a one
       block radius of Robbery-3 at the approximate time of
       Robbery-3.

  d.   The Personal Cellphone appeared to be within an
       approximately thirteen block radius of Robbery-4 at
       the approximate time of Robbery-4.

       i.   Surveillance videos from the 137th Street Address
            taken at approximately 5:46 a.m. on October 12,
            2018, shows a black male wearing green shoes and
            a black hat, and carrying a blue backpack,
            exiting the building. Robbery-4 was committed at
            a nearby location at approximately 6:20 a.m.
            Surveillance video taken at approximately 6:24
            a.m., at a location near the location of Robbery-
            4, shows a male who appears to be the same
            individual counting cash United States currency.

  e.   The Personal Cellphone appeared to be within an
       approximately a few block radius of Robbery-5 at the
       approximate time of Robbery-5.

       i.   Surveillance videos from the 137th Street Address
            taken at approximately 5:57 a.m. show a black
            male wearing green shoes, blue jeans, and a black
            hat, and carrying a blue backpack, exiting the
            building. Robbery-5 was committed at the nearby
            5th Avenue Deli at approximately 6:25 a.m.
            Surveillance video from Robbery-5 shows an
            individual wearing what appear to be green shoes
            and torn jeans, along with a wig and red hooded
            sweatshirt, and brandishing a firearm, enter the
            5th Avenue Deli.       Surveillance video from the
            137th Street Address taken at approximately 6:47
            a.m., shows a male who appears to be the same
            individual, wearing green shoes and blue jeans,
            reenter the 137th Street Address.



                               9
     Case 1:18-cr-00908-SHS Document 1 Filed 11/29/18 Page 10 of 10




     WHEREFORE, I respectfully request that an arrest warrant be
issued for DAVID HOLLAND, a/k/a "David Black," a/k/a "Shysty,"
a/k/a "Donelle Holland," the defendant, and that he be arrested
and imprisoned or bailed, as the case may be.




                                  Special Agent
                                  Bureau of Alcohol, Tobacco,
                                  Firearms and Explosives

Sworn to before me this
29th_day of November



HONOR.~BLE
      .    KEVIN N. FOX
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   10
